PER CURIAM.
Plaintiffs appealed from a judgment denying them a writ of injunction. The defendants filed a motion in this court seeking to have the appeal dismissed, on the ground that the question had become moot, annexing to their said motion affidavits to the effect that since the rendition of the judgment by the lower court the picket lines have been withdrawn from in front of plaintiffs’ place of business and that plaintiffs’ dairy has been removed from the "unfair list”, the gist of plaintiffs’ ■complaints to obtain the writ of injunction. After stating the pleadings in the case and the result of the trial, we remanded the case for the purpose of receiving evidence as to the correctness of the grounds set out in the motion, see La.App., 52 So.2d 319, and the matter is now ¡before us pursuant thereto.
Without going into an extended detail of the evidence submitted on the remand, suffice it to say that this evidence clearly shows that the picket lines established by the defendant, immediately after rendition of the judgment denying the writ of injunction, were withdrawn and likewise plaintiffs’ dairy has been removed from the “unfair list”, if one was in existence. The gist of plaintiffs’ demand was to obtain a preliminary injunction restraining the defendant local from picketing the place of business of plaintiffs and to remove plaintiffs’ dairy from the “unfair list”. Defendant having voluntarily removed the picket lines and stopped the picketing of plaintiffs’ place of business and having shown that there is not an “unfair list” or that plaintiffs’ dairy is not on any unfair list, it is obvious that the acts which they sought to prevent by the injunction have been voluntarily performed by the defendant, hence there is nothing before this court.
The motion to dismiss is sustained and the appeal is dismissed.